56 F.3d 68NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Donald L. JURANEK;  Joan M. Juranek, in Propria Persona SuiJuris, Appellants,v.FARM CREDIT BANK OF OMAHA, formerly known as Federal LandBank;  Jim Kirk, doing business as Farm Credit Bank,formerly known as Federal Land Bank; Siffring Farms, Inc.,and its Bonding/Insurance Company; Duane Siffring, doingbusiness as Siffring Farms, Inc.; Unknown Does, 1 through99, Appellees.
No. 94-2770
United States Court of Appeals,Eighth Circuit.
Submitted:  May 5, 1995Filed:  May 11, 1995

Before FAGG, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Donald and Joan Juranek appeal from the district court's1 order dismissing their complaint.  They brought an "action of ejectment" against the mortgagee of their property and the buyer of the property after foreclosure.  We believe the district court properly treated the action as a 42 U.S.C. Sec. 1983 complaint, although the nature of the rights defendants allegedly violated is not entirely clear.  We agree with the district court that there is no indication defendants acted under color of state law, and thus we conclude dismissal of the complaint was warranted.  See Fed.  R. Civ. P. 12(b)(6);  Bell v. Stigers, 937 F.2d 1340, 1342 (8th Cir. 1991) (state action is required element of Sec. 1983 claim).


2
Accordingly, we affirm.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska, adopting the report and recommendation of the Honorable David L. Piester, United States Magistrate Judge for the District of Nebraska